DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Amendments and Remarks filed on 3/22/2021.
Claim(s) 1-3 is/are amended.	
Claim(s) 1-4 is/are pending in this Office Action.
Claim Rejections - 35 USC § 112
Applicant’s amendments filed 3/22/2021, hereafter referred to as Applicant’s amendments, to overcome the 35 USC 112(b) rejection to claim 2 of the non-final rejection mailed 12/22/2021, hereafter referred to as the non-final rejection have overcome the rejection, however, Applicant’s amendments have created new rejections under 35 USC 112(a) and 35 USC 112(b). See below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.







	
Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.








Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 2, phrases including the function of the controller listed in the 35 USC 112(a) 

Claim Rejections - 35 USC § 101
Applicant’s amendments to overcome the 35 USC 101 rejections to claims 1, 3-4 have been approved. The rejections have been removed. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 2018/0105175 A1), hereafter referred to as Muller, over Trangbaek (US 10,065,474 B2).
Regarding claim 1, Muller teaches a vehicle control apparatus applicable to a vehicle used for multiple ways of use, the vehicle control apparatus comprising: 
a controller comprising at least one processor (“vehicle controller 36”, Fig. 1, “The vehicle controller 36 may include a computer and/or processor, and include all software, hardware, memory, algorithms, connections, sensors, etc., necessary to manage and control the operation of the vehicle 20.”, para. 0017), the controller configured to: 
acquire a way of use of the vehicle (“vehicle 20”, Fig. 1) (“determine the presence of a passenger”, see para. 0021 and 0022 citations below and “determines if the passenger cabin 24 is currently occupied by a passenger, or is not currently occupied by a passenger”, see para. 0023 citation below) 
(“The processor is operable to execute the passenger based control algorithm to determine the presence of a passenger, and control the operation of the vehicle 20 based on whether or not the passenger cabin 24 is or is not occupied by a passenger. Specifically, referring to FIG. 2, the passenger based control algorithm, executed by the processor of the vehicle controller 36, determines if the vehicle 20 is currently operating autonomously, or is not currently operating autonomously. The step of determining if the vehicle 20 is or is not currently operating autonomously is generally indicted by box 50 in FIG. 2.”, para. 0021,
“If the vehicle 20 is not currently operating autonomously, generally indicated by line 52, then by default, the vehicle 20 is being controlled by a human operator, and the passenger cabin 24 is therefore currently occupied by a passenger.”, para. 0022,
“If the vehicle controller 36 determines that the vehicle 20 is currently operating autonomously, generally indicated by line 56, then the passenger based control algorithm determines if the passenger cabin 24 is currently occupied by a passenger, or is not currently occupied by a passenger. The step of determining if the passenger compartment is or is not currently occupied by a passenger is generally indicated by box 58 in FIG. 2. It should be appreciated that the vehicle 20 may be currently operating autonomously, without any input, even when a human is occupying the passenger cabin 24, i.e., a passenger. The passenger based control algorithm may determine whether a passenger is present or is not present in the passenger cabin 24 in any suitable manner.”, para. 0023); 
set a target acceleration (“maximum acceleration rate, a maximum deceleration rate, a maximum or minimum ride stiffness”, see para. 0022 citation below) which is a target value of a predetermined acceleration including at least one of an acceleration in an upward-downward direction of the vehicle, an acceleration in a lateral direction, and an acceleration in a front-back direction (“maximum acceleration rate”, see para. 0022 citation below corresponds to Applicant’s “front-back direction”) when a person or an article (“passenger”, see para. 0022 citation below and para. 0023 citations above and below) is transported by the vehicle, on the basis of the way of use of the vehicle
(“When the vehicle controller 36 determines that the vehicle 20 is not currently operating autonomously, the passenger based control algorithm controls the vehicle 20 using a set of passenger present operating parameters. The step of controlling the vehicle 20 using the set of passenger present operating parameters is generally indicated by box 54 in FIG. 2. The set of passenger present operating parameters control the vehicle 20 to provide at least a minimum level of passenger comfort…The minimum level of passenger comfort may include…a maximum acceleration rate, a maximum deceleration rate, a maximum or minimum ride stiffness”, para. 0022,
“If the passenger based control algorithm determines that the passenger cabin 24 is currently occupied by a passenger, generally indicated by line 60, then the passenger based control algorithm uses the set of passenger present operating parameters to control the operation of the vehicle 20 as described above.”, para. 0023); and
actuate a damper actuator (“electrically actuated dampers”, see para. 0014 citation below) of the vehicle to change a damping force characteristic of a damper (“dampers”, see para. 0014 citation below, wherein the changing of a damping force characteristic is inherent, see Muller teaches “, the suspension system 30 may be actively controlled to provide varying levels of ride support” which “may include electrically actuated dampers that are actively controlled by a computer to control the ride of the vehicle 20”, see para. 0014 citation below) of the vehicle attached to a suspension (“suspension system 30”, Fig. 1) of wheels (“wheels 28”, Fig. 1) of the vehicle on the basis of the way of use of the vehicle (see para. 0022 and para. 0023 citations above and para. 0022 citation below) 
(“A suspension system 30 interconnects the wheels 28 and the body structure 22. The suspension system 30 allows relative emotion between the wheels 28 and the body structure 22…the suspension system 30 may be actively controlled to provide varying levels of ride support. For example, the suspension system 30 may include electrically actuated dampers that are actively controlled by a computer to control the ride of the vehicle 20. The specific configuration and operation of the suspension system 30 is not pertinent to the teachings of this disclosure, are known to those skilled in the art, and are therefore not described in detail herein.”, para. 0014)
(“The vehicle controller 36 may control one or more of the prime power source 26, the plurality of wheels 28, the suspension system 30, an electronic ride control system (part of the suspension system 30)…to provide the minimum level of passenger comfort.”, para. 0022).

Muller does not explicitly teach where in the controller is configured to:
detect an acceleration in the upward-downward direction of the vehicle;
detect an acceleration in the lateral direction of the vehicle;
detect an acceleration in the front-back direction of the vehicle; and
actuate the damper actuator when the acceleration in the upward-downward direction, the acceleration in the lateral direction, or the acceleration in the front-back direction exceeds the target acceleration.
Instead, Muller teaches wherein the controller is configured to actuate the damper actuator based on the way of use of the vehicle, and further states, “The suspension system 30 may include, but is not limited to, tires, springs, shocks, and linkages as is known in the art…The specific configuration and operation of the suspension system 30 is not pertinent to the teachings of this disclosure, are known to those skilled in the art, and are therefore not described in detail herein” (para. 0014). 

Thus, Trangbaek is relied upon to teach the limitations above not taught by Muller, and to show the “operation of the suspension system..known to those skilled in the art” as stated by Muller. 
See Trangbaek teaches a vehicle with a suspension force decoupling system comprising:
(“controller 50”, Fig. 2) comprising at least one processor (“processor (P)”, “The controller 50 may be embodied as…having…a processor (P)”, C5, lines 22-24, Fig. 2), the controller configured to: 
detect an acceleration in the upward-downward direction (“vertical acceleration, see C5, lines 29-45 citation below and “axes Z”, Fig. 1) of the vehicle (“vehicle 10”, Fig. 1);
detect an acceleration in the lateral direction (“lateral…acceleration, see C5, lines 29-45 citation below and “axes Y”, Fig. 1) of the vehicle;
detect an acceleration in the front-back direction (“longitudinal…acceleration, see C5, lines 29-45 citation below and “axes X”, Fig. 1)  of the vehicle
(“The controller 50 is configured to execute the method 100 to thereby regulate or control operation of the suspension actuator 15 in response to input signals (arrow CCI) from one or more sensors (Sx) 25…the sensors 25 may measure motion of the vehicle body 16 and vertical/up-down motion of the road wheels 12, i.e., motion along the Z axis of FIG. 1, and thus may be embodied as accelerometers mounted on the vehicle body 16 and road wheels 16. The sensors 25 are configured to sense or detect accelerations indicative of cornering, forward acceleration, and/or braking of the vehicle 10 and the forces generated during such maneuvers. The sensors 25 may include individual lateral, longitudinal, and vertical acceleration sensors configured to detect acceleration as the vehicle 10 along the axes X, Y, and Z of FIG. 1.”, C5, lines 29-45); and
actuate a damper actuator (“suspension actuator 15”, Fig. 2”) of the vehicle to change a damping force characteristic (predetermined mechanical compliance level”, see C4, lines 26-30 citation below) of a damper (“first/upper and second/lower compliance elements 19U and 19L, such as fixed coil springs or dampers”, Fig. 2) of the vehicle attached to a suspension (“suspension force decoupling system 14”, Fig. 2) of wheels (“road wheels 12”, Fig. 1-2) of the vehicle when the acceleration in the upward-downward direction, the acceleration in the lateral direction, or the acceleration in the front-(“predetermined frequency range”, see C5, lines 51-57 citation below)
(“The suspension actuator 15 also includes first/upper and second/lower compliance elements 19U and 19L, such as fixed coil springs or dampers having a predetermined mechanical compliance level, i.e., transferring an input force or displacement imparted by the suspension actuator 15 through elastic body deformation.”, C4, lines 26-30,
“The controller 50 is configured to receive the input signals (arrow CCI) from the sensors 25…to select a predetermined actuator force (FA) from the lookup table 75 as a function of the input signals (arrow CCI), and ultimately control the suspension actuator 15 based on such input signals (arrow CCI)…The controller 50 is also programmed to determine changes in vehicle orientation relative to the road surface 13 as the vehicle 10 performs various maneuvers and in response to the received signals from the sensors 25, and to regulate operation of the suspension actuator 15 based on such determination. The controller 50 is thus configured to determine and generate the actuator force (FA) in response to an acceleration of the vehicle body 16, e.g., as a linear function of the detected acceleration, such that force due to accelerations of the vehicle body 16 are decoupled in a predetermined frequency range, e.g., the wheel-hop frequency range of about 9-13 Hz or other desired frequency ranges.”, C5, lines 51-57).

Muller teaches actuating dampers of a suspension system based on whether a passenger is present in a vehicle. Trangbaek teaches actuating dampers of a suspension system based on sensor data indicative of lateral, longitudinal, and vertical acceleration of a vehicle. Trangbaek explains, “The suspension force decoupling system 14 is therefore configured as described herein to optimize ride comfort and grip of the road wheels 12 on the road surface 13 in the face of such road vibration, and particularly at lower frequencies approaching or overlapping the wheel hop frequency noted above,  it would have been obvious to one of ordinary skill in the art at the time of filing to combine the invention of Muller with the teachings of Trangbaek by further adjusting the dampers of Muller, as taught by Trangbaek. The motivation for doing so would be to “to optimize ride comfort and grip of the road wheels”, as taught by Trangbaek (C3, lines 34-40 citation above) for the “passenger” (para. 0021-0023 of citations as discussed above) and “vehicle 20” (Fig. 1) of Muller. 

Regarding claim 2, Muller further teaches wherein the controller sets the target acceleration so that the predetermined acceleration is suppressed to be smaller when the way of use of the vehicle is a way of use in which priority is given to transport quality (“minimum level of passenger comfort”, see para. 0022 citation below) over transport cost (“energy efficiency”, see para. 0022 citation below)
(“The minimum level of passenger comfort may be provided at the expense of energy efficiency”, para. 0022, 
“The passenger based control algorithm may apply the set of passenger not-present operating parameters when the vehicle 20 is currently operating autonomously, generally indicated by line 56, the passenger cabin 24 is not currently occupied by a passenger, generally indicated by line 62, and a passenger is not expected to enter the passenger cabin 24 within the pre-defined time period, generally indicated by line 68. The step of controlling the vehicle 20 using the set of passenger not-present operating parameters is generally indicated by box 70 in FIG. 2. The set of passenger not-present operating parameters control the vehicle 20 for one of optimal energy efficiency, or for optimal vehicle 20 diagnostic performance. The set of passenger not-present operating parameters control the vehicle 20 for one of optimal energy efficiency, or for optimal vehicle 20 diagnostic performance. The set of passenger not-present operating parameters may disable one or more passenger comfort systems…The vehicle controller 36 may control…the suspension system 30…to achieve optimal energy efficiency, or for optimal vehicle 20 diagnostic performance.”, para. 0025,
wherein if a “passenger” is present in the vehicle, a “set of passenger present operating parameters” are provided in “box 54” which comprises minimizing the acceleration of the vehicle by utilizing a “maximum acceleration rate” to control the vehicle, and contrarily wherein if a “passenger” is not present in the vehicle, a “set of passenger not-present operating parameters” are provided in “box 70” which comprises prioritizing “optimal energy efficiency”).

Regarding claim 3, Muller teaches a vehicle control system comprising: 
a vibration control apparatus (“suspension system 30”, Fig. 1) which is carried on a vehicle (“vehicle 20”, Fig. 1) used for multiple ways of use; and 
a server apparatus (“vehicle controller 36”, Fig. 1, “The vehicle controller 36 may include a computer and/or processor, and include all software, hardware, memory, algorithms, connections, sensors, etc., necessary to manage and control the operation of the vehicle 20.”, para. 0017) which acquires a way of use of the vehicle (“determine the presence of a passenger”, see para. 0021 and 0022 citations below and “determines if the passenger cabin 24 is currently occupied by a passenger, or is not currently occupied by a passenger”, see para. 0023 citation below), which sets a target acceleration (“maximum acceleration rate, a maximum deceleration rate, a maximum or minimum ride stiffness”, see para. 0022 citation below) on the basis of the acquired way of use of the vehicle, and which transmits the set target acceleration to the vibration control apparatus
(“The processor is operable to execute the passenger based control algorithm to determine the presence of a passenger, and control the operation of the vehicle 20 based on whether or not the passenger cabin 24 is or is not occupied by a passenger. Specifically, referring to FIG. 2, the passenger based control algorithm, executed by the processor of the vehicle controller 36, determines if the vehicle 20 is currently operating autonomously, or is not currently operating autonomously. The step of determining if the vehicle 20 is or is not currently operating autonomously is generally indicted by box 50 in FIG. 2.”, para. 0021,
“If the vehicle 20 is not currently operating autonomously, generally indicated by line 52, then by default, the vehicle 20 is being controlled by a human operator, and the passenger cabin 24 is therefore currently occupied by a passenger. When the vehicle controller 36 determines that the vehicle 20 is not currently operating autonomously, the passenger based control algorithm controls the vehicle 20 using a set of passenger present operating parameters. The step of controlling the vehicle 20 using the set of passenger present operating parameters is generally indicated by box 54 in FIG. 2. The set of passenger present operating parameters control the vehicle 20 to provide at least a minimum level of passenger comfort…The minimum level of passenger comfort may include…a maximum acceleration rate, a maximum deceleration rate, a maximum or minimum ride stiffness”, para. 0022,
“If the vehicle controller 36 determines that the vehicle 20 is currently operating autonomously, generally indicated by line 56, then the passenger based control algorithm determines if the passenger cabin 24 is currently occupied by a passenger, or is not currently occupied by a passenger. The step of determining if the passenger compartment is or is not currently occupied by a passenger is generally indicated by box 58 in FIG. 2. It should be appreciated that the vehicle 20 may be currently operating autonomously, without any input, even when a human is occupying the passenger cabin 24, i.e., a passenger. The passenger based control algorithm may determine whether a passenger is present or is not present in the passenger cabin 24 in any suitable manner…If the passenger based control algorithm determines that the passenger cabin 24 is currently occupied by a passenger, generally indicated by line 60, then the passenger based control algorithm uses the set of passenger present operating parameters to control the operation of the vehicle 20 as described above.”, para. 0023);
wherein the target acceleration includes at least one of an acceleration in an upward- downward direction of the vehicle, an acceleration in a lateral direction of the vehicle, and an acceleration in a front-back direction (“maximum acceleration rate”, see para. 0022 citation above corresponds to Applicant’s “front-back direction”) of the vehicle when a person or an article (“passenger”, see para. 0022 citation above below and para. 0023 citation below) is transported by the vehicle; and 
actuate a damper actuator (“electrically actuated dampers”, see para. 0014 citation below) of the vehicle to change a damping force characteristic of a damper (“dampers”, see para. 0014 citation below, wherein the changing of a damping force characteristic is inherent, see Muller teaches “, the suspension system 30 may be actively controlled to provide varying levels of ride support” which “may include electrically actuated dampers that are actively controlled by a computer to control the ride of the vehicle 20”, see para. 0014 citation below) of the vehicle attached to a suspension (“suspension system 30”, Fig. 1) of wheels (“wheels 28”, Fig. 1) of the vehicle on the basis of the way of use of the vehicle (see para. 0022 and para. 0023 citations above and para. 0022 citation below) 
(“A suspension system 30 interconnects the wheels 28 and the body structure 22. The suspension system 30 allows relative emotion between the wheels 28 and the body structure 22…the suspension system 30 may be actively controlled to provide varying levels of ride support. For example, the suspension system 30 may include electrically actuated dampers that are actively controlled by a computer to control the ride of the vehicle 20. The specific configuration and operation of the suspension system 30 is not pertinent to the teachings of this disclosure, are known to those skilled in the art, and are therefore not described in detail herein.”, para. 0014)
(“The vehicle controller 36 may control one or more of the prime power source 26, the plurality of wheels 28, the suspension system 30, an electronic ride control system (part of the suspension system 30)…to provide the minimum level of passenger comfort.”, para. 0022).

Muller does not explicitly teach wherein the vibration control apparatus is configured to: 
detect an acceleration in the upward-downward direction of the vehicle; 
detect an acceleration in the lateral direction of the vehicle; 
detect an acceleration in the front-back direction of the vehicle; and
actuate the damper actuator when the acceleration in the upward-downward direction, the acceleration in the lateral direction, or the acceleration in the front-back direction exceeds the target acceleration.

Instead, Muller teaches wherein the controller is configured to actuate the damper actuator based on the way of use of the vehicle, and further states, “The suspension system 30 may include, but is not limited to, tires, springs, shocks, and linkages as is known in the art…The specific configuration and operation of the suspension system 30 is not pertinent to the teachings of this disclosure, are known to those skilled in the art, and are therefore not described in detail herein” (para. 0014). 

Thus, Trangbaek is relied upon to teach the limitations above not taught by Muller, and to show the “operation of the suspension system..known to those skilled in the art” as stated by Muller. 
See Trangbaek teaches a vehicle with a suspension force decoupling system comprising:
a vibration control apparatus (“controller 50”, “The controller 50 may be embodied as…having…a processor (P)”, C5, lines 22-24, Fig. 2), wherein the vibration control apparatus is configured to: 
(“vertical acceleration, see C5, lines 29-45 citation below and “axes Z”, Fig. 1) of the vehicle (“vehicle 10”, Fig. 1);
detect an acceleration in the lateral direction (“lateral…acceleration, see C5, lines 29-45 citation below and “axes Y”, Fig. 1) of the vehicle;
detect an acceleration in the front-back direction (“longitudinal…acceleration, see C5, lines 29-45 citation below and “axes X”, Fig. 1)  of the vehicle
(“The controller 50 is configured to execute the method 100 to thereby regulate or control operation of the suspension actuator 15 in response to input signals (arrow CCI) from one or more sensors (Sx) 25…the sensors 25 may measure motion of the vehicle body 16 and vertical/up-down motion of the road wheels 12, i.e., motion along the Z axis of FIG. 1, and thus may be embodied as accelerometers mounted on the vehicle body 16 and road wheels 16. The sensors 25 are configured to sense or detect accelerations indicative of cornering, forward acceleration, and/or braking of the vehicle 10 and the forces generated during such maneuvers. The sensors 25 may include individual lateral, longitudinal, and vertical acceleration sensors configured to detect acceleration as the vehicle 10 along the axes X, Y, and Z of FIG. 1.”, C5, lines 29-45); and
actuate a damper actuator (“suspension actuator 15”, Fig. 2”) of the vehicle to change a damping force characteristic (predetermined mechanical compliance level”, see C4, lines 26-30 citation below) of a damper (“first/upper and second/lower compliance elements 19U and 19L, such as fixed coil springs or dampers”, Fig. 2) of the vehicle attached to a suspension (“suspension force decoupling system 14”, Fig. 2) of wheels (“road wheels 12”, Fig. 1-2) of the vehicle when the acceleration in the upward-downward direction, the acceleration in the lateral direction, or the acceleration in the front-back direction exceeds a target acceleration (“predetermined frequency range”, see C5, lines 51-57 citation below)
(“The suspension actuator 15 also includes first/upper and second/lower compliance elements 19U and 19L, such as fixed coil springs or dampers having a predetermined mechanical compliance level, i.e., transferring an input force or displacement imparted by the suspension actuator 15 through elastic body deformation.”, C4, lines 26-30)
(“The controller 50 is configured to receive the input signals (arrow CCI) from the sensors 25…to select a predetermined actuator force (FA) from the lookup table 75 as a function of the input signals (arrow CCI), and ultimately control the suspension actuator 15 based on such input signals (arrow CCI)…The controller 50 is also programmed to determine changes in vehicle orientation relative to the road surface 13 as the vehicle 10 performs various maneuvers and in response to the received signals from the sensors 25, and to regulate operation of the suspension actuator 15 based on such determination. The controller 50 is thus configured to determine and generate the actuator force (FA) in response to an acceleration of the vehicle body 16, e.g., as a linear function of the detected acceleration, such that force due to accelerations of the vehicle body 16 are decoupled in a predetermined frequency range, e.g., the wheel-hop frequency range of about 9-13 Hz or other desired frequency ranges.”, C5, lines 51-57).

Muller teaches actuating dampers of a suspension system based on whether a passenger is present in a vehicle. Trangbaek teaches actuating dampers of a suspension system based on sensor data indicative of lateral, longitudinal, and vertical acceleration of a vehicle. Trangbaek explains, “The suspension force decoupling system 14 is therefore configured as described herein to optimize ride comfort and grip of the road wheels 12 on the road surface 13 in the face of such road vibration, and particularly at lower frequencies approaching or overlapping the wheel hop frequency noted above, e.g., about 9-13 hertz (Hz).”, C3, lines 34-40). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the invention of Muller with the teachings of Trangbaek by 

Regarding claim 4, Muller further teaches wherein: 
the vehicle further comprises an operation control apparatus which allows the vehicle to perform autonomous traveling in accordance with a predetermined operation command (“autonomous vehicle 20 operation algorithm”, see para. 0020 citation below)
(“The vehicle controller 36 includes tangible, non-transitory memory on which are recorded computer-executable instructions, including an autonomous vehicle 20 operation algorithm. The processor of the controller is operable to execute the autonomous vehicle 20 operation algorithm. The autonomous vehicle 20 operation algorithm implements a method of autonomously controlling operation of the vehicle 20 without the presence or input of a human operator.”, para. 0020); and 
the server apparatus generates the operation command on the basis of the way of use of the vehicle to transmit the generated operation command to the operation control apparatus
(“For example, the autonomous vehicle 20 operation algorithm controls one or more of the prime power source 26, the plurality of wheels 28, the suspension system 30, the braking system 32, and the cabin temperature control system 34, etc., without the presence or input of an operator.”, para. 0020, wherein the “vehicle controller 36” determines that the “vehicle 20” is operating autonomously at “box 50” and controls the “suspension system 30” based on that determination in “box 54”, (para. 0022, see rejection to claim 3)). 

Response to Arguments

As stated above in the 35 USC 103 section of this Office action, Trangbaek teaches Applicant’s amendments regarding the acceleration detections of the independent claims, and controlling a damper based on those detections. 
Conclusion
	

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Harada (US 20120053791 A1) teaches a suspension control apparatus to control a wheel load of a wheel according to a lateral acceleration of a vehicle so as to enhance stability of the vehicle.
Aikin et al. (US 11046143 B1) teach fully-actuated suspension system comprising accelerometers which monitor acceleration of one or more of an unsprung mass and a sprung mass, and can compensate for vehicle oscillations at frequencies below the primary ride frequency, thereby mitigating the risk of occupant motion sickness.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313)446-4917. The examiner can normally be reached Monday-Friday, 9AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.V./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665